          Case 2:11-cv-01805-RFB-CWH Document 544 Filed 08/17/21 Page 1 of 1




     ROSEMARY GARITY
 1
     3231 Florenza St.
 2   Pahrump, NV 89060
     Telephone: 775-253-6127
 3   E-mail geritz1@outlook.com
     Pro se
 4

 5                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 6

 7
     ROSEMARY GARITY                               )
                                                   )
 8                  Plaintiff,                     )
                                                   )
 9                  v.                             ) Case No. 2:11-cv-01805-RFB-CWH
10
                                                   )
     USPS PMG MEGAN J. BRENNAN                     )
11                                                 )
                    Defendant                      )
12

13                                   REPLY TO RESPONSE TO ECF No. 542

14   Plaintiff hereby replies to defendant’s response to ECF No. 542. Orders of Judge must be followed.
15
     /s/Rosemary Garity
16   Rosemary Garity

17
                                 MEMORANDUM OF POINTS AND AUTHORITIES
18
     The defendant fails to respond to the fact that compliance with the Judge’s Order ECF No. 478, 513
19
     is not optional and was not conditional. The reason provided by defendant of inconvenience is not a
20
     valid reason for non-compliance with the Court’s Order. The Costs Motions decision will address that
21
     motion not issues unaddressed in the motion. Defendant also claims that the ruling will be soon when
22
     many rulings are a year later. Figuring interest is a mathematical calculation and not at all complicated.
23
     There is Zero valid reason to be in contempt of the Judge’s Order. The motion to compel and for
24
     contempt should be granted and payment ordered immediately.
25
     Submitted this 17th day of August, 2021,
26

27   /s/Rosemary Garity
     Rosemary Garity
28
